 Case 19-00064-LT13           Filed 02/12/19     Entered 02/12/19 13:40:47           Doc 15   Pg. 1 of 2




 1                 DARLENE C. VIGIL
                   State Bar No. 223442
 2            BARRETT DAFFIN FRAPPIER
                 TREDER & WEISS, LLP
 3            20955 Pathfinder Road, Suite 300
               Diamond Bar, California 91765
 4
                  (626) 915-5714 – Phone
 5                  (626) 915-0289 - Fax
                      File No. 8127169
 6               sdcaecf@BDFGroup.com
 7   Attorneys for Objecting Secured Creditor
     NATIONSTAR MORTGAGE LLC
 8

 9
                                  UNITED STATES BANKRUPTCY COURT
10
                                  SOUTHERN DISTRICT OF CALIFORNIA
11

12   In re:                                                    CASE NO.:      19-00064-LT13

13   JAMES A. CALWELL                                          CHAPTER:       13
     NORMA O. DAVIDSON CALWELL
14
                             Debtors.                          OBJECTION TO CONFIRMATION OF
15                                                             CHAPTER 13 PLAN
16
                                                            Objection         April 2, 2019 at 10:00 a.m.
17                                                          Hearing           U.S. Bankruptcy Court
                                                            DATE/TIME:        Dept. 3
18                                                          PLACE             325 West “F” Street
                                                                              San Diego, CA 92101-6991
19

20             Secured Creditor Nationstar Mortgage LLC (“Nationstar”) (“Secured Creditor”) hereby

21   submits the following objection to Debtors James A. Calwell and Norma O. Davidson Calwell’s

22   (“Debtors”) Chapter 13 Plan filed on January 7, 2019 (“Plan”) on the following grounds:
23
              1.     Nationstar holds a secured claim evidenced by a promissory note in the original
24
     amount of $250,250.00 (“Note”) executed by Debtors on or about December 8, 2005 collateralized
25
     by a first priority deed of trust encumbering Debtors’ real property located at 5606 Caminito
26
     Roberto, San Diego, CA 92111 (“Property”) and recorded on December 19, 2005, as
27

28
                                                           1
                                      OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
 Case 19-00064-LT13            Filed 02/12/19     Entered 02/12/19 13:40:47          Doc 15        Pg. 2 of 2




 1   Instrument No. 2005-1086668, in the Official Records of San Diego County, California.

 2   Debtors’ Schedules A and D filed in this case identify the Property and secured loan obligation

 3   in favor of Nationstar.
 4
           2.       Nationstar respectfully requests this Court to take judicial notice of Nationstar’s
 5
     Proof of Claim No. 2-1 filed on February 8, 2019, pursuant to F.R.E. Rule 201. Nationstar’s
 6
     Proof of Claim reflects that at the time of filing of this case, Nationstar’s claim totaled
 7
     $214,736.20 and the pre-petition arrearages totaled $1,383.76. The Proof of Claim also reflects
 8

 9   the post-petition mortgage payment amount as $1,401.50.

10         3.       Debtors’ Plan does not provide for payment of the pre-petition arrearages or
11   ongoing monthly mortgage payment.
12
             4.       Based on the foregoing, the Debtors’ Plan does not comply with the provisions
13
     of the United States Bankruptcy Code. Debtors’ Plan cannot be confirmed as the Plan fails to provide
14
     for Nationstar’s arrearage claim and fails to meet the feasibility requirement. (See 11 U.S.C. § §
15

16   1322(b)(5), 1325(a)(6)). Debtors bear the burden of proof to show that the Plan meets the feasibility

17   requirement of 11 U.S.C. §1325(a)(6). In this case, Debtors have failed to meet that burden. See In re:

18   Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992), In re: Wolff 22 B.R. 510, 512 (9th Cir. BAP
19   (Cal.) 1982), In re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001).
20
                WHEREFORE, this objecting creditor prays as follows:
21
             1.       That the court deny confirmation of the Debtors’ Chapter 13 Plan; and
22
             2.       For such other relief as this Court deems proper.
23

24                                                              BARRETT DAFFIN FRAPPIER
                                                                TREDER & WEISS, LLP
25
     Dated: February 12, 2019                         By:        /s/ Darlene C. Vigil________
26                                                              DARLENE C. VIGIL
                                                                Attorneys for Secured Creditor
27
                                                                NATIONSTAR MORTGAGE LLC
28
                                                            2
                                      OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
